


110 HR 3638 IH: Border

U.S. House of Representatives
2007-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3638
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2007
			Mr. Burton of Indiana
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Homeland Security, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To end the cycle of illegal immigration in the United
		  States.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Border
			 Security and Elimination of Sanctuary for Illegal Aliens Act of
			 2007.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
			2.FindingsCongress finds the following:
			(1)The illegal entry
			 into the United States of dangerous gang members, such as MS–13, is a direct
			 threat to the security of the United States.
			(2)The continuing
			 rise of illegal immigration increases the chances that a terrorist will gain
			 entry into the United States undetected.
			(3)The rising cost to
			 United States taxpayers to support housing, health care, education expenses,
			 and criminal justice for illegal aliens has reached between $11,000,000,000 and
			 $22,000,000,000 per year.
			(4)Any attempt to deal
			 with illegal aliens currently living in the United States must start with the
			 United States securing its borders.
			3.Sense of
			 CongressIt is the sense of
			 Congress that the worsening crisis of illegal immigration must be
			 solved.
		4.Border
			 security
			(a)Full-time
			 active-duty Border Patrol agentsIn order to fulfill the
			 requirement under section 5202 of the Intelligence Reform and Terrorism
			 Prevention Act of 2004 (Public Law 108–458; 118 Stat. 3734) (relating to an
			 increase in the number of positions for full-time active-duty border patrol
			 agents within the Department of Homeland Security), and subject to the
			 availability of appropriations for such purpose, the Secretary of Homeland
			 Security shall—
				(1)increase incentives to recruit individuals
			 to become such agents by offering such individuals repayment of higher
			 education loans, not to exceed $6,000 per year and a maximum of $40,000;
			 and
				(2)develop incentives
			 to retain experienced border patrol agents through the establishment of a
			 retention program.
				(b)Deployment of
			 technologyIn accordance with section 2(a)(1) of the Secure Fence
			 Act of 2006 (Public Law 109–367; 8 U.S.C. 1701 note), the Secretary of Homeland
			 Security is authorized to deploy newly-developed and cutting-edge technologies
			 to secure the international land and maritime borders of the United
			 States.
			(c)Construction of
			 border fenceThe Secretary of Homeland Security shall—
				(1)make a priority
			 the construction of the border fencing required under section 102 of the
			 Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C.
			 1103 note); and
				(2)not later than June
			 30, 2008, submit to Congress a report on the progress and expected completion
			 date of such construction.
				5.Mandated
			 collaboration to end sanctuary of illegal aliensIf an alien who is unlawfully present in the
			 United States is arrested for any offense by a State or local law enforcement
			 agency, the head of such agency shall immediately notify United States
			 Immigration and Customs Enforcement (ICE) of such arrest and the identity of
			 such alien.
		6.Expedited removal
			 and criminal penalties of criminal aliens
			(a)Action by ICE;
			 expedited removalUpon
			 notification under section 5, the alien arrested under such section shall be
			 immediately detained by United States Immigration and Customs Enforcement and
			 presented before an immigration judge (as defined in section 101(b)(4) of the
			 Immigration and Nationality Act (8 U.S.C. 1101(b)(4))), the name and
			 fingerprints of such alien shall be added to an appropriate watch list
			 maintained by the Department of Homeland Security concerning aliens who have
			 been unlawfully present in the United States, and such immigration judge shall
			 order such alien immediately removed from the United States without being
			 released from detention and without further hearing or review in the same
			 manner as an alien described in subparagraph (A)(i) of section 235(b)(1) of
			 such Act (8 U.S.C. 1225(b)(1)) is subject to immediate removal from the United
			 States under the provisions of such section.
			(b)Permanent
			 ineligibility for admission to United StatesSection
			 212(a)(9)(C)(i)(I) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(9)(C)(i)(I)) is amended by striking for an aggregate period of
			 more than 1 year and inserting for any period of time.
			(c)Criminal
			 penalties for subsequent unlawful presenceAn alien who is
			 removed from the United States under subsection (a) and who is subsequently
			 determined to be unlawfully present in the United States shall be imprisoned
			 for not more than five years and fined in accordance with title 18, United
			 States Code, and shall be removed from the United States in accordance with the
			 expedited removal proceedings described in such subsection after the completion
			 of such alien’s term of imprisonment.
			
